DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 3/10/2022, amended claims 1 and 5-10, cancelled claims 2-4, and new claims 11-13 are acknowledged. Claims 1 and 5-13 remain pending.

Election/Restrictions
Newly submitted claims 11-13 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 11-13 recite features that are patentably distinct from the features of the originally filed claims, for example a plurality of grating assemblies sleeved outside a core layer and a cladding layer, and/or a plurality of grating assemblies each in the shape of a hollow prism and having different periods, which are mutually exclusive to the embodiments of guidewires including asymmetric structures as set forth in the originally filed claims. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-13 are withdrawn from consideration 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the redundant limitation “the shaping section, the shaping section, supporting section or pushing section is the variable-diameter section” in lines 9-10, which it appears should instead recite “the shaping section, supporting section or pushing section is the variable-diameter section”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “the asymmetric structure is an asymmetric tube wall structure of the variable-diameter sleeve, wherein the , does not reasonably provide enablement for the combination of features now recited in independent claim 1 plus the additional features recited in either claim 5 or claim 6.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. Although [0065] of the specification as originally filed vaguely describes using different combinations of the examples 2-6 as described in the specification (which correspond to the subject matter recited in claims 1, 5, and 6), the description does not provide adequate details of such combinations such that one skilled in the art could make or use the invention commensurate in scope with these claims. For example, with regard to claim 5, it is unclear how the asymmetric structure can satisfy both limitations “the asymmetric structure of the variable-diameter sleeve lies in an inner wall of the variable-diameter sleeve, and an asymmetric spiral .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5-10 are rejected based on their dependence from claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uihlein (US Publication No. 2015/0190614 A1) (previously cited), further in view of Davis et al. (US Patent No. 8,048,004 B2) and Besselink (US Publication No. 2019/0060612 A1) (previously cited).

	Regarding claim 1, Uihlein discloses a medical guidewire, comprising an equal-diameter fiber (2; see [0055]) and a variable-diameter sleeve (6; see [0062]) surrounding the equal-diameter fiber, wherein the variable-diameter sleeve comprises a shaping section (12) capable of bending, a supporting section (6) capable of supporting an advancement of the shaping section, and a pushing section (6) connected to an operating handle; the shaping section, the supporting section and the pushing section are connected in sequence and have outer diameters increased sequentially (see Figures 21-23 and [0062]); and 

	It is noted Uihlein describes a transition between distal sleeve (4) and shaft-side sheath (6) may include a multistage transition (see [0062]) but does not specifically teach the shaping section, the shaping section, supporting section or pushing section is the variable-diameter section, each section has the diameter gradually increased along the direction from the shaping section to the supporting section, or wherein the asymmetric structure of the variable-diameter sleeve lies in an inner wall of the variable-diameter sleeve, and an asymmetric spiral array gap structure capable of directionally bending the medical guidewire to one side is formed between the inner wall of the variable-diameter sleeve and the equal-diameter fiber. 
However, Davis et al. teaches the shaping section, the shaping section, supporting section or pushing section is the variable-diameter section, each section has the diameter gradually increased along the direction from the shaping section to the supporting section (see col. 3, lines 38-46 and col. 24, lines 39-67). Besselink teaches the asymmetric structure of the variable-diameter sleeve lies in an inner wall of the variable-diameter sleeve, and an asymmetric spiral array gap structure capable of directionally bending the medical guidewire to one side is formed between the inner wall 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidewire of Uihlein to include the shaping section, the shaping section, supporting section or pushing section is the variable-diameter section, each section has the diameter gradually increased along the direction from the shaping section to the supporting section, as disclosed in Davis et al., so as to reduce friction and facilitate navigation of the medical guidewire through the anatomy while also producing more gradual changes in stiffness and reducing stress concentration (see Davis et al.: col. 24, lines 63-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidewire of Uihlein to include the asymmetric structure of the variable-diameter sleeve lies in an inner wall of the variable-diameter sleeve, and an asymmetric spiral array gap structure capable of directionally bending the medical guidewire to one side is formed between the inner wall of the variable-diameter sleeve and the equal-diameter fiber, as disclosed in Besselink, so as to simultaneously improve flexibility and structural rigidity through variations in one or both of slot width and slot pitch along the length of the tubular sheath such that the slots will tend to close in a preferential manner to enable more precise control of bending (see Besselink: Abstract).
Regarding claim 5 as best understood, it is noted Uihlein does not specifically teach the asymmetric tube wall structure lies in an asymmetric tube wall thickness of the variable-diameter sleeve, and a thickness of a tube wall on one side of the variable-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidewire of Uihlein to include the asymmetric tube wall structure lies in an asymmetric tube wall thickness of the variable-diameter sleeve, and a thickness of a tube wall on one side of the variable-diameter sleeve is different from a thickness of the tube wall on other side of the variable-diameter sleeve, as disclosed in Besselink, so as to enable bending of the sleeve while preventing tangential deviations caused by torque (see Besselink: [0060]).
Regarding claim 6 as best understood, it is noted Uihlein does not specifically teach the asymmetric tube wall structure lies in a shape of the variable-diameter sleeve, and the variable-diameter sleeve is formed by a convex side and a planar side, or is formed by a convex side and a concave side, and wherein the convex portion has an arched structure. However, Besselink teaches the asymmetric tube wall structure lies in a shape of the variable-diameter sleeve, and the variable-diameter sleeve is formed by a convex side and a planar side, or is formed by a convex side and a concave side, and wherein the convex portion has an arched structure (see Figure 6 and [0031], [0038], and [0060]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidewire of Uihlein to include the 
Regarding claim 8, Uihlein discloses the medical guidewire further comprises a transition section (8) having a gradually changing diameter, located between the shaping section and the supporting section, and the diameter of the transition section gradually increases along a direction from the shaping section to the supporting section (see Figures 21-23 and [0062] and [0085]).  
Regarding claim 9, it is noted Uihlein does not specifically teach a distal end of the medical guidewire has a hemispherical structure; and the proximal end of the medical guidewire is connected to the pushing section of the variable-diameter sleeve, and the distal end of the medical guidewire is connected to the equal-diameter fiber  and the shaping section of the variable-diameter sleeve. However, Besselink teaches a distal end (110D) of the medical guidewire has a hemispherical structure (116); and the proximal end of the medical guidewire is connected to the pushing section (102) of the variable-diameter sleeve (110), and the distal end of the medical guidewire is connected to the equal-diameter fiber and the shaping section (104) of the variable-diameter sleeve (see Figures 7 and 13 and [0046]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidewire of Uihlein to include a distal end of the medical guidewire has a hemispherical structure; and the proximal end of the 
Regarding claim 10, Uihlein discloses a polymer layer is provided outside the variable-diameter sleeve, and is a hydrophilic coating or a hydrophobic coating (see [0058]).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uihlein, Davis et al., and Besselink, further in view of Griffin et al. (US Patent No. 7,758,520 B2).

Regarding claim 7, it is noted none of Uihlein, Davis et al., or Besselink specifically teach the equal-diameter fiber is fixed on an inner wall on one side of the variable-diameter sleeve. However, Griffin et al. teaches an equal-diameter fiber (112) that is fixed on an inner wall (at 122) on one side of the variable-diameter sleeve (104, 106, 110) (see Figure 1 and col. 8, lines 35-46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidewire of Uihlein, Davis et al., and Besselink to include the equal-diameter fiber is fixed on an inner wall on one side of the variable-diameter sleeve, as disclosed in Griffin et al., so as to easily control at least some properties of the device, for example, .

Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive. 
As an initial matter, it is noted Applicant’s arguments are at least partially directed to the newly added subject matter of the amended claims, which is addressed in the new grounds of rejection as outlined above. Applicant’s arguments that are still relevant to the references relied upon in the above rejection, namely Uihlein and Besselink, are addressed herein.
Specifically, Applicant argues Uihlein only shows a sheath (6) having a constant diameter and therefore cannot teach the claimed pushing section and supporting section having a variable-diameter section. The Examiner respectfully disagrees and notes Uihlein describes a transition between distal sleeve (4) and shaft-side sheath (6) may include a multistage transition (see [0062]) such that Uihlein teaches a shaping section (12), supporting section (6), and pushing section (6) connected in sequence and having outer diameters increasing sequentially. This explanation also refutes Applicant’s additional arguments with respect to claim 8, particularly in view of the teachings provided by Davis et al. as explained in the new grounds of rejection above.
Applicant further argues Besselink does not include any specific descriptions about a plurality of asymmetric grooves arranged in an array and formed on the inner wall of the variable-diameter sleeve. The Examiner respectfully disagrees and notes 1) on one side and a maximal width (W2) on the opposite side (see Figure 5 and [0035]) to achieve an asymmetric structure capable of directionally bending the medical guidewire to one side (see Figures 4-8 and [0034]), as required by Applicant’s amended claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/           Primary Examiner, Art Unit 3791